                 Case 2:15-cv-01527-JCC Document 40 Filed 01/21/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA, ex rel. D R                    CASE NO. C15-1527-JCC
     O’HARA and D R O’HARA, individually,
10
                                                              ORDER
11                             Plaintiffs,
            v.
12
     THE BOEING COMPANY and INSITU, INC.,
13
                               Defendants.
14

15
            This matter comes before the Court on the Stipulation of Dismissal (Dkt. No. 39) filed by
16
     the United States and Relator D R O’Hara. According to the stipulation, the United States, Insitu,
17
     Inc., and Relator (“the Parties”) entered into a Settlement Agreement dated December 23, 2020.
18
     (Dkt. No. 39 at 1.) Relator agrees that the amount and terms of the Settlement Agreement are
19
     fair, adequate, and reasonable. (Id. at 2 (citing 31 U.S.C. § 3730(c)(2)(B)).) Pursuant to Federal
20
     Rule of Civil Procedure 41(a)(1) and the False Claims Act, 31 U.S.C. § 3730(b)(1), and in
21
     accordance with and subject to the terms of the Settlement Agreement, the United States and the
22
     Relator stipulate to the entry of an order dismissing the Complaint. (Id. at 1–2.) Having
23
     thoroughly considered the parties’ stipulation and the relevant record, and the Parties having
24
     agreed to a settlement of certain claims brought in this matter, the Court hereby ORDERS,
25
     pursuant to 31 U.S.C. § 3730(b)(1), that:
26


     ORDER
     C15-1527-JCC
     PAGE - 1
               Case 2:15-cv-01527-JCC Document 40 Filed 01/21/21 Page 2 of 2




 1          1. All of the claims set forth in the Complaint are DISMISSED against Defendants with

 2   prejudice to the Relator, and with prejudice to the United States to the extent of the “Covered

 3   Conduct,” as that term is defined in the Settlement Agreement, but otherwise without prejudice

 4   to the United States;

 5          2. The Clerk shall unseal all documents filed in this matter; and

 6          3. The Court retains jurisdiction to enforce the terms of the Settlement Agreement.

 7          DATED this 21st day of January 2021.




                                                          A
 8

 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C15-1527-JCC
     PAGE - 2
